Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art does not suggest the combination of second device as claimed and a lighting server where “the second device having access to a three-dimensional lighting model database of -3-Docket No.: ESL19D13-226 Serial No.: 16/702,727 the selected light source, the second device being for modeling a three-dimensional interaction of the selected light source with some of the other structural elements in the environment being detected in the captured image based on the position and orientation of the first device, and being for rendering the modeled interaction in a three-dimensional augmented reality image being representative of the selected light source located in the environment.”
Gorumkonda only suggests accessing data  hosted by a vendor platform (see ¶ 31) and would not suggest the additional features of the independent claims.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M GRAY/Primary Examiner, Art Unit 2611